196 Ga. App. 819 (1990)
397 S.E.2d 301
IN THE INTEREST OF N. A. B. et al., children.
A90A1769.
Court of Appeals of Georgia.
Decided September 5, 1990.
James W. Bratek, pro se.
Nadine Bailey, Barry L. Fitzpatrick, Vicky O. Kimbrell, Michael J. Bowers, Attorney General, Carol A. Cosgrove, Senior Assistant Attorney General, for appellee.
SOGNIER, Judge.
The father of twin minor girls, N. A. B. and D. N. B., filed a petition in the Juvenile Court of Madison County alleging that the children were deprived under OCGA § 15-11-2 (8) and moved the court to place custody of the children in him. After a final hearing on the matter, the juvenile court found no merit in the allegations of the father's complaint and returned custody of the children (who had been temporarily transferred to the Department of Family & Children Services) to their mother. The father filed a notice of appeal but did not, however, file an application with this court for a discretionary appeal. See OCGA § 5-6-35 (a) (2). "`This court has held that appeals from orders dealing with child custody which are not filed pursuant to OCGA § 5-6-35 ... must be dismissed for lack of jurisdiction. (Cit.)' [Cit.]" Brandenburg v. Brandenburg, 175 Ga. App. 20 (332 SE2d 664) (1985).
Appeal dismissed. Carley, C. J., and McMurray, P. J., concur.